—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a phlebotomist after he failed to comply with the employer’s call-in procedures pertaining to absences due to illness, notwithstanding having received prior warnings and a suspension regarding similar conduct. Although claimant was aware of the employer’s call-in policy, he testified that on the day in question he had an argument with his wife and left his house without the *787telephone number to the employer’s sick line. Instead of calling the sick line as required, claimant left a message on his manager’s voice mail, which was not received until after his shift began. Under the circumstances presented here, we conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant’s failure to abide by the employer’s absence policy amounted to disqualifying misconduct (see, Matter of Volat [Sweeney], 238 AD2d 630; Matter of Sahagian [Sweeney], 236 AD2d 733). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., White, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.